hoe La dea

—
Oo

fA
he

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

NICOLA T. HANNA

United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

JOHN J. LULEJIAN (Cal. Bar No. 186783)
Assistant United States Attorney

 

1200 United States Courthouse '  . OCT 25 201g
312 North Spring Street } i
Los Angeles, California 90012 oa i
Telephone: (213) 894-0721 ee
Facsimile: (213) 894-0141 Hip

E-mail: John. Lulejian@usdoj.gov

 

Attorneys for Plaintiff
UMITED STATES OF AMERICA

i

a ae UNITED STATES DISTRICT COURT

AY : S FOR THE CENTRAL DISTRICT OF CALIFORNIA
bo os

Tk THE MATTER OF THE No. 2:19-MJ-04422
EXTRADITION OF

& m [ d] ORDER

ABENS MAURICE,

A Fugitive from the Government
of Ireland.

 

 

 

Upon consideration of the request of the United States for the
detention of fugitive ABENS MAURICE (“MAURICE”), pending extradition
proceedings, and good cause therefor appearing,

IT IS HEREBY ORDERED that said request is GRANTED, the Court
making the following findings of fact and conclusions of law:

1. In foreign extradition matters there is a presumption
against bail and only “special circumstances” will justify release on

bail. See United States v. Salerno, 878 F.2d 317, 317 (9th Cir.

 

1989); see also In re Extradition of Smyth, 976 F.2d 1535, 1535-36

(9th Cir. 1992); Kamrin v. United States, 725 F.2d 1225, 1228 (9th

 

Cir. 1984). The burden of showing special circumstances exist rests

 
15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

upon the fugitive. See, e.g., Salerno, 878 F.2d at 317-18. Here,

 

the Court finds that no such “special circumstances” exist.

 

 

 

 

1 eect OE9103 edt 2 Whi Chu re_phe

fj UT te < raed SAGER Fhe igh Gp We Ze tobi PP hedri'g

.

J0l2.gD Ig LEZ P2_ZE_

DATE UNITED STATES MAGISTRATE JUDGE

Presented by:

/s/ John J. Lulejian
JOHN J. LULEJIAN
Assistant United States Attorney

 

 
